United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Covina, CA Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-672
Issued: July 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 30, 2013 appellant filed a timely appeal of a December 5, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his cervical
radiculopathy is causally related to his federal employment.
FACTUAL HISTORY
On June 1, 2012 appellant, then a 56-year-old letter carrier, filed an occupational disease
claim alleging that he developed radiculopathy due to factors of his federal employment. He first
became aware of his condition on April 13, 2012 and first related the condition to his
1

5 U.S.C. § 8101 et seq.

employment on May 21, 2012. In a separate statement, appellant described his work duties as
involving continuous standing, twisting, turning and reaching over the shoulder. He stated that
he lifted trays of mail weighing between 10 and 50 pounds. Appellant also lifted parcels
weighing up to 70 pounds and carried a satchel weighing up to 35 pounds for five to seven hours
a day. He stated that there was continual pressure on his back, spine, shoulder wrists and neck.
Appellant reported constant pain in the neck with numbness in the fingers.
Appellant underwent a cervical magnetic resonance imaging (MRI) scan on May 10,
2012 which demonstrated a C3-4 disc protrusion indenting the spinal cord as well as C4-5 and
C5-6 disc protrusions.
In a letter dated June 14, 2012, OWCP requested additional factual and medical evidence
from appellant and allowed 30 days for a response.
By decision dated September 4, 2012, OWCP denied appellant’s claim finding that he
had not submitted sufficient medical evidence to establish a cervical condition caused by his
work activities.
Appellant requested reconsideration on September 17, 2012. On July 13, 2012 Dr. J.
Pham, a physician specializing in physical medicine, diagnosed cervical radiculopathy. He
indicated with a checkmark “yes” on the form that the condition was caused or aggravated by an
employment activity and stated, “may have been caused by carrying mailbag for many years.”
Dr. Pham found that appellant could return to work on April 25, 2012.
By decision dated December 5, 2012, OWCP found that appellant had not submitted
sufficient medical evidence to establish a causal relationship between his diagnosed cervical
condition and his employment duties.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”2 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have the claimant.
The evidence required to establish causal relationship is rationalized medical opinion
evidence, based upon a complete factual and medical background, showing a causal relationship
between the claimed condition and identified factors. The belief of a claimant that a condition
was caused or aggravated by the employment is not sufficient to establish causal relation.3

2

20 C.F.R. § 10.5(q).

3

Lourdes Harris, 45 ECAB 545, 547 (1994).

2

ANALYSIS
The Board finds that appellant did not provide sufficient medical evidence to establish a
causal relationship between his diagnosed cervical condition and his work duties as a letter
carrier.
In a July 13, 2012 form report, Dr. Pham diagnosed cervical radiculopathy. He indicated
with a checkmark “yes” that the condition was caused or aggravated by an employment activity.
The Board has held that an opinion on causal relationship which consists only of a physician
checking “yes” to a medical form report question on whether the claimant’s condition was related
to the history given is of diminished probative value. Without any explanation or rationale for the
conclusion reached, such report is insufficient to establish causal relationship.4 Dr. Pham provided
only limited explanation for his stated conclusion that appellant’s cervical radiculopathy may
have been caused by carrying a mailbag for many years. To be considered rationalized medical
opinion evidence, a physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty and must be supported by medical reasoning explaining the nature of the
relationship between the diagnosed condition and the claimant’s specific employment factors.5
While the statement is generally supportive of causal relationship, Dr. Pham did not express his
opinion in terms of reasonable medical certainty as he stated that appellant’s condition may have
been caused by carrying mailbag. Furthermore, he did not adequately address how such duties
as carrying a mailbag for many years caused or contributed to appellant’s cervical condition or
radiculopathy. The Board finds that appellant has not submitted rationalized medical opinion to
establish that he developed cervical radiculopathy as a result of his federal employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted sufficient medical opinion evidence to
establish that he developed cervical radiculopathy due to his employment duties as alleged.

4

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

5

S.D., 58 ECAB 713 (2007).

3

ORDER
IT IS HEREBY ORDERED THAT the December 5, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 2, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

